Citation Nr: 0008898	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 decision by 
the RO.

This case was previously before the Board in June 1996, April 
1997, August 1998, and September 1999, and was on each 
occasion remanded to the RO for additional development.  The 
case was most recently returned to the Board in February 
2000, and the veteran's representative submitted a brief on 
appeal in March.


FINDING OF FACT

The veteran does not have any current residuals of in-service 
back injury; arthritis of the spine was not manifest to a 
degree of 10 percent or more during the one-year period 
following the veteran's discharge from service.


CONCLUSION OF LAW

The veteran does not experience back disability that was 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection should be 
granted for residuals of a back injury.  He maintains that he 
has current difficulties that can be traced to in-service 
injury.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

In the present case, the record shows that the veteran was 
treated for back problems in service.  The record also 
contains medical evidence of a current disability, and lay 
statements which tend to establish continuity of symptoms 
since service.  This evidence, taken together, is sufficient 
to establish that his claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 494-98 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Turning to the merits of the claim, however, the Board finds 
that the preponderance of the evidence is against it.  In 
1999, a VA physician reviewed the record for the specific 
purpose of providing an opinion as to the relationship 
between the veteran's current difficulties and back injury in 
service.  Based on that record review, the physician 
concluded, in pertinent part, that "[i]t is not a[t] least 
as likely as not that the veteran's . . . chronic [back] 
condition is the result of disease or injury in service."  
The physician explained, "The preponderance of [the] 
evidence is that [the veteran] had two or three . . . 
episodes in service of an acute nature, but that they do not 
indicate severity or type to develop into a chronic pain 
syndrome."  Inasmuch as this opinion represents the only 
substantive medical analysis of the issue (other care 
providers have recited the veteran's history of in-service 
injury, without reviewing the service records and/or 
providing any independent analysis or comment on the question 
of service connection), the Board finds the opinion 
dispositive.  Consequently, and because there is no evidence 
in the record to show that arthritis of the spine was 
manifested to a degree of 10 percent or more during the one-
year period following the veteran's discharge from service, 
see 38 C.F.R. §§ 3.307 and 3.309, the claim of service 
connection is denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


